DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 05/11/2022, the Applicant elected Group I (claims 1-8) in a reply filed on 05/24/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim.
Currently, claims 1-8 are examined as below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statements (IDS) filed on 11/13/2020 and 01/18/2022. The IDS have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
(Marked-Up Version) Light-Emitting Device Having a Higher Luminance 
(Clean Version) Light-Emitting Device Having a Higher Luminance
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0207071 A1 to Grotsch.

    PNG
    media_image1.png
    476
    834
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    571
    media_image2.png
    Greyscale

Regarding independent claim 1, Grotsch in Figs. 8, 14, 19 and Annotated Figs. 14 and 19 teaches a light-emitting device 204 (Fig. 19 & ¶ 166, radiation-emitting component 204) comprising: 
a light-emitting element 210 (¶ 167, semiconductor chip 210); 
a light-transmissive member 232, 240 (¶ 166, optical waveguide 232 & conversion element 240; ¶ 187, optical waveguide 232 includes a radiation-transmissive material (i.e., light transmissive material); ¶ 71, radiation would pass though the conversion element, which means the conversion element 240 is light transmissive) having an upper surface in a rectangular shape rct in a top view (Annotated Fig. 14 & ¶ 161, portion rct having rectangular shape of optical waveguide 230 (or 232) in top view; Figs. 8, 14, 19, ¶ 164 & ¶ 159 disclose the optical waveguide 232 and conversion element 240 of the device 204 in Fig. 19 has the same top view as the optical waveguide 230 and conversion element 240 of device 201 in Fig. 8) and a lower surface to be bonded to the light-emitting element 210 (Fig. 19); and 
a covering member 260 (¶ 154, plastics material 260) disposed to cover lateral surfaces of the light-transmissive member 232, 240 and lateral surfaces of the light-emitting element 210 such that the upper surface of the light-transmissive member 232, 240 is exposed, 
wherein the light-transmissive member 232 (or 230), 240 comprises: 
a main portion mp (Annotated Figs. 19 & 14) that constitutes the upper surface in the rectangular shape rct (Annotated Figs. 14 & 19); and 
a peripheral portion pp (Annotated Figs. 19 & 14) that is positioned around the main portion mp and has a smaller thickness than the main portion mp (Annotated Fig. 19), 
wherein in lateral surfaces of the peripheral portion pp, recesses 217 (Figs. 14, 19 & ¶ 146, spaces (“217”) formed in optical waveguide 232, 230 to accommodate front-side contacts 217) are formed each of which is positioned at a location of a corresponding one of corners of the rectangular shape rct (Annotated Fig. 14), and is depressed toward the main portion mp (Annotated Fig. 14).
Regarding claim 2, Grotsch in Annotated Figs. 14 and 19 further teaches in the light-transmissive member 232 (or 230), 240, projections and depressions configuring a stripe 217 (Figs. 14, 19 & ¶ 146, space in a pattern (i.e., shortened stripe; “217”) formed in optical waveguide 232, 230 to accommodate front-side contact 217) are formed on a surface of the peripheral portion pp from the upper surface toward the lower surface (Annotated Figs. 14 & 19).
Regarding claim 3, Grotsch in Fig. 19 and Annotated Fig. 14 further teaches the peripheral portion pp of the light-transmissive member 232 (or 230), 240 includes a flange portion fp (Annotated Fig. 14) that is defined by the recess 217 and formed along a corresponding one of sides of the rectangular shape rct (Annotated Fig. 14).
Regarding claim 5, Grotsch in Fig. 19 and Annotated Fig. 14 further teaches the flange portion fp of 23the light-transmissive member 232, 240 has a substantially rectangular shape in a top view (Annotated Fig. 14).
Regarding claim 6, Grotsch in Annotated Fig. 19 further teaches the periphery portion pp of the light-transmissive member 232, 240 is formed to have a thickness gradually reducing from the main portion mp to an outer edge (Annotated Fig. 19).
Regarding claim 8, Grotsch in Fig. 19 further teaches at least one additional light-emitting element 210 (¶ 144, radiation-emitting semiconductor chip 210 in the center) , 
wherein the lower surface of the light-transmissive member 232, 240 is bonded to the light-emitting element 210 and the additional light emitting element 210.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Grotsch in view of US 2018/0090649 A1 to Nishioka et al. (“Nishioka”).
Regarding claim 4, Grotsch in Fig. 19 teaches the light-transmissive member 232, 240 includes a conversion element 240 (¶ 166).
However, Grotsch does not explicitly disclose the conversion element 240 contains a phosphor.
Nishioka recognizes a need for a wavelength conversion substance that can be excited by light emitted from the light-emitting element and emit light having different wavelengths (¶ 37 & ¶ 39). Nishioka satisfies the need by using a phosphor for the wavelength conversion substance (¶ 37 & ¶ 39).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to utilize the phosphor taught by Nishioka for the conversion element taught by Grotsch, so as to provide a wavelength conversion substance that can be excited by light emitted from the light-emitting element and emit light having different wavelengths.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Grotsch.
Regarding claim 7, Grotsch does not explicitly disclose the recess of the light-transmissive member has a curved lateral surface in a curved shape in a top view.
However, there are two known options of forming the recess of the light-transmissive member:  (1) forming the recess of the light-transmissive member having a lateral surface in an angled shape in a top view (Grotsch: Fig. 14) and (2) forming the recess of the light-transmissive member having a curved lateral surface in a curved shape in a top view1. With either option of (1) or (2), a recess of a light-transmissive member is formed. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill to try forming the recess of the light-transmissive member having a curved lateral surface in a curved shape in a top view as an obvious matter of design choice between two known options as described above with a reasonable expectation of success of providing a light-transmissive member with a recess (see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.L./Examiner, Art Unit 2895             

/JAY C CHANG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                                                                                                                                                                                                                   

	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 U.S. Patent Publication No. 2016/0104822 A1 to Goeoetz et al. in Fig. 5a and paragraphs 81, 16 and 4-8 discloses a wavelength conversion element is formed of a transparent material (i.e., light transmissive material) and has a recess 11 at a corner with a curved lateral surface in a curved shape in a top view.